DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-16 are currently pending in this application. 
Priority
3.	 Acknowledgment is made of applicant's claim for foreign priority based on an application filed in   Korea on 12/24/2015. It is noted, however, that applicant has not filed a certified copy of the KR10-2015-0186642 application as required by 37 CFR 1.55.
This application is claiming the benefit of prior-filed application No. 15/367606 now US Pat # 10,670,661.  
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/27/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	        The drawings submitted on 4/27/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-16 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Huang et al. US Pub # 2009/0027056.
With regards to claims 1 and 9, Huang et al. US Pub # 2009/0027056 teaches a battery management apparatus and method comprising: 
a processor (microprocessor; paragraph 0135) configured to:
determine an execution parameter, of a battery state estimation algorithm, to be adjusted, based on variation in sensed battery information and variation of previous battery state information; (sampling rate; paragraph; 0134)and
adjust the determined execution parameter to estimate, using the battery state estimation algorithm having the adjusted execution parameter, the battery state,( paragraph 0134-0135)
wherein the execution parameter comprises any one or any combination of an execution period, as an indication of when a corresponding battery estimation algorithm is to be executed, a frequency of the execution, and/or other execution timing control, and an optimization process of one or more optimization processes or other processes of the corresponding battery state estimation algorithm. (Sampling rate; paragraph; 0134-0135)
With regards to claims 2 and 10, Huang et al. US Pub # 2009/0027056 teaches the determining of the execution parameter is based on a type of the battery state estimation algorithm used in the estimating of the battery state. (battery key performance parameters changing rapidly or slowly; paragraph 0135)

With regards to claims 4 and 12, Huang et al. US Pub # 2009/0027056 teaches the battery information comprises any one or any combination of voltage, current, temperature, charge time, and discharge time considered by the battery state estimation algorithm in the estimating of the battery state; (charge/discharge cycles; paragraph 0135)and
the previous battery state information comprises at least one of state of charge (SOC) or state of health (SOH). (Paragraph 0124 &0135)
With regards to claims 5 and 13, Huang et al. US Pub # 2009/0027056 teaches the processor is further configured to shorten the execution period of the corresponding battery state estimation algorithm, in response to an increase in the measured variation per unit time. (Increase or decrease sampling rate; paragraph 0135)
With regards to claims 6 and 14, Huang et al. US Pub # 2009/0027056 teaches the corresponding battery state estimation algorithm comprises any one or any combination of an SOC estimation algorithm and an SOH estimation algorithm, as respective types of battery state estimation algorithms. (Paragraph 0124)
With regards to claims 7 and 15, Huang et al. US Pub # 2009/0027056 teaches the processor further configured to set an initial operating period of each element of the battery management apparatus as a sensing period of the battery information, and to adjust an operating period of the each element of the battery management apparatus based on the previous battery state information. (Increase or decrease sampling rate; paragraph 0135)
With regards to claims 8 and 16, Huang et al. US Pub # 2009/0027056 teaches a memory or non-transitory computer readable storage medium configured to store instructions that, when executed by the processor, configure the processor to performing the determination 
Examiner's Note:
9. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
10.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al. US Pat # 10,836,268 teaches a charging state display controller.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ADITYA S BHAT/
Primary Examiner, Art Unit 2864                                                                                                                                                                                                        March 12, 2021